The opinion of the Court was delivered by
Sergeant, J. —
On a sheriff’s sale of land by execution, the date of the sale is the point of time to which all the lien debts are to be computed. This principle has been uniformly acted upon in practice, probably from the earliest times, and many large sums of purchase-money have been distributed in pursuance of it, by Courts, sheriffs, and auditors, without a question being raised on the subject. .When the land is sold and converted into money, that money is placed in the.custody of the law, by being in the hands of the sheriff, or of the prothonotary of the Court, fill distribution, and in the meantime receives no augmentation by interest or otherwise. On the other hand, by the express directions of the old act of 1700, subjecting lands to sale on execution, the judgmént creditor is allowed interest for no longer time than the date of sale: for the second section provides, that lawful interest shall be allowed to the creditor, for the sum or value he obtained judgment for, from the time the judgment was obtained till the time of sale, or till satisfaction made.
Ground-rents stand on no better footing than judgments in this respect. They come in upon the same principle, namely, as liens on the land, wherever there is a right of distress and re-entry reserved in the deed, as was first decided by President Biddle in the case of Potts, v. Rhodes, reported in 2 Binney, 148, note. Pari ratione ground-rents accruing after the sale, are not entitled to be paid out of the fund. If they were so entitled, they might, in some cases of delay by the purchaser in receiving the sheriff’s deed, exhaust the fund, and in all cases more or less diminishit. It would make it the interest of the purchaser to create delay in receiving his deed, in order to exempt the land' he had purchased from the payment of the subsequent rent by the application of the purchase-money to that purpose.
The argument that the purchaser’s title to the land does not vest till he receives the sheriff’s deed acknowledged, has no connection with the question of distribution of the fund amongst the lien- creditors. If the purchaser sustains a loss by the delay of the deed, and by being thus kept out of the possession of the land, or the, receipt of rent, in the intermediate time, whilst the ground-rent still runs on, this is the result of the necessary delay in preparing, acknowledging *223and receiving a sheriff’s deed. It is one of the risks which the purchaser runs, and which he must calculate in making his bid. It cannot change the rights of the lien creditors in the distribution of the money, as they stood at the time of the sale. That date closes the > accounts between the lien creditors and the debtor, so far as respects the fund raised: the money is by the sale substituted for the land. The land is discharged of all debts on existing liens, and not from debts subsequently accruing. The fund is answerable in its stead for the former, and not for the latter.
Judgment affirmed.